UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA



                                     Misc. No. 08-mc-0442 (TFH)
 IN RE:
                                     Civil Action Nos.
 GUANTANAMO BAY
 DETAINEE LITIGATION                 02-cv-0828, 04-cv-1136, 04-cv-1164, 04-cv-1194, 04-cv-1254,
                                     04-cv-1937, 04-cv-2022, 04-cv-2046, 04-cv-2215, 05-cv-0023,
                                     05-cv-0247, 05-cv-0270, 05-cv-0280, 05-cv-0329, 05-cv-0359,
                                     05-cv-0392, 05-cv-0492, 05-cv-0520, 05-cv-0526, 05-cv-0569,
                                     05-cv-0634, 05-cv-0748, 05-cv-0763, 05-cv-0764, 05-cv-0877,
                                     05-cv-0883, 05-cv-0889, 05-cv-0892, 05-cv-0993, 05-cv-0994,
                                     05-cv-0999, 05-cv-1048, 05-cv-1124, 05-cv-1189, 05-cv-1220,
                                     05-cv-1244, 05-cv-1347, 05-cv-1353, 05-cv-1429, 05-cv-1457,
                                     05-cv-1487, 05-cv-1490, 05-cv-1497, 05-cv-1504, 05-cv-1506,
                                     05-cv-1555, 05-cv-1592, 05-cv-1601, 05-cv-1607, 05-cv-1623,
                                     05-cv-1638, 05-cv-1645, 05-cv-1646, 05-cv-1678, 05-cv-1971,
                                     05-cv-1983, 05-cv-2088, 05-cv-2104, 05-cv-2185, 05-cv-2186,
                                     05-cv-2199, 05-cv-2249, 05-cv-2349, 05-cv-2367, 05-cv-2371,
                                     05-cv-2378, 05-cv-2379, 05-cv-2380, 05-cv-2384, 05-cv-2385,
                                     05-cv-2386, 05-cv-2387, 05-cv-2479, 06-cv-1668, 06-cv-1684,
                                     06-cv-1690, 06-cv-1758, 06-cv-1761, 06-cv-1765, 06-cv-1766,
                                     06-cv-1767, 07-cv-1710, 07-cv-2337, 07-cv-2338, 08-cv-0987,
                                     08-cv-1101, 08-cv-1153, 08-cv-1207, 08-cv-1221, 08-cv-1224,
                                     08-cv-1228, 08-cv-1230, 08-cv-1232, 08-cv-1233, 08-cv-1235,
                                     08-cv-1236, 08-cv-1237, 08-cv-1238, 08-cv-1360, 08-cv-1440,
                                     08-cv-1789, 08-cv-1805, 08-cv-1828, 08-cv-1923, 08-cv-2019,
                                     08-cv-2083


                                 MEMORANDUM OPINION

       On December 17, 2008, the Court ordered the parties in the above-captioned cases to

confer and “submit a joint filing that identifies petitions that may, based on the similarity of

the factual issues involved, be consolidated for merits proceedings.” (Docket No. 1323, 08-

mc-0442). Pursuant to that order, the Court received five such joint filings on January 5,

2009. (Docket Nos. 1463, 1464, 1465, 1466, 1468, 08-mc-0442). The filings identified

fifty-two petitions for consolidation into five distinct groups. After a careful review of each

joint filing, the Court has determined that consolidating these petitions at this time would not
improve the efficiency of the habeas corpus proceedings. Accordingly, the Court declines to

consolidate any of the fifty-two petitions.

       Although consolidation is not appropriate at this time, the Court recommends

reassigning some of these petitions into three groups. The Court believes that the joint filings

identified three groups of related petitions. See Docket Nos. 1464, 1465, 1468, 08-mc-442.

The petitions within these three groups, fifteen petitions in all, appear to “involve common

issues of fact” and therefore are “related” under Local Civil Rule 40.5(a)(3). In light of the

factual similarities of the petitions in each group, pursuant to Local Civil Rule 40.5, the Court

recommends that the Calendar and Case Management Committee reassign these fifteen

petitions into the following three groups:


                                              Group 1
                                 (Docket No. 1464, 08-mc-0442)

            Petitioner             Case No.                  Judge
        1   ISN 004                05-cv-2367                Roberts
        2   ISN 006                08-cv-1828                Urbina
        3   ISN 832                05-cv-2367                Roberts
        4   ISN 1103               05-cv-2367                Roberts
        5   ISN 1104               05-cv-2367                Roberts

       According to Respondents, the petitioners in Group 1 “were high ranking officials in

the Taliban government,” and most of them “worked together in the Taliban’s Ministry of

Intelligence.” 1/5/09 Joint Filing, Docket No. 1464, at 2. 1 These petitions appear to “involve

common issues of fact.” LCvR 40.5(a)(3). Accordingly, pursuant to Local Civil Rule 40.5,

the Court recommends that the petitions in this group be transferred to the Calendar and Case


       1
       Petitioners dispute that “all five of these detainees served as high-ranking Taliban
government officials.” 1/5/09 Joint Filing, Docket No. 1464, at 6-7.

                                                 2
Management Committee for reassignment. Specifically, the Court recommends that these five

petitions be reassigned to a single Merits Judge.


                                           Group 2
                                (Docket No. 1465, 08-mc-0442)

            Petitioner            Case No.                    Judge
        1   ISN 326               05-cv-2386                  Walton
        2   ISN 327               05-cv-0892                  Kollar-Kotelly
        3   ISN 329               05-cv-1490                  Friedman
        4   ISN 330               05-cv-2386                  Walton

       According to Respondents, the petitioners in Group 2: (i) travelled from the same

country to the same city in a second country; (ii) studied with the same teacher; (iii) stayed in

the same house in the second country; (iv) left the house together and travelled together in the

second country; (v) attempted to leave the second country together; and (vi) were captured

together. 1/5/09 Joint Filing, Docket No. 1465, at 2. The detention of these petitioners

appears to “grow out of the same event.” LCvR 40.5(a)(3). Their petitions appear to

“involve common issues of fact.” Id. Accordingly, pursuant to Local Civil Rule 40.5, the

Court recommends that the petitions in this group be transferred to the Calendar and Case

Management Committee for reassignment. Specifically, the Court recommends that these four

petitions be reassigned to a single Merits Judge.


                                           Group 3
                                (Docket No. 1468, 08-mc-0442)

            Petitioner            Case No.                    Judge
        1   ISN 836               06-cv-1765                  Kennedy
        2   ISN 837               04-cv-1194                  Kennedy
        3   ISN 838               08-cv-1238                  Roberts


                                                3
         4    ISN 839               04-cv-1194                 Kennedy
         5    ISN 840               05-cv-2186                 Huvelle
         6    ISN 841               05-cv-0023                 Roberts

         According to Respondents, the petitioners in Group 3: (i) are citizens of the same

country; (ii) travelled to a second country in 2000 and 2001; (iii) stayed at similar safehouses

while in the second country; (iv) travelled to train at the same military camps; (v) fought

coalition forces; (vi) fled to the same city in a third country; and (vii) stayed in the same

safehouses in the third country. 1/5/09 Joint Filing, Docket No. 1468, at 2. Additionally,

Respondents allege that most of the petitioners were captured on the same day during a raid of

these safehouses. Id. The detention of these petitioners appears to “grow out of the same

event.” LCvR 40.5(a)(3). Their petitions appear to “involve common issues of fact.” Id.

Accordingly, pursuant to Local Civil Rule 40.5, the Court recommends that the petitions in

this group be transferred to the Calendar and Case Management Committee for reassignment.

Specifically, the Court recommends that these six petitions be reassigned to a single Merits

Judge.

         While consolidating the petitions in these three groups is not appropriate at this time,

the Court believes that reassigning each group of “related” petitions to a single Merits Judge

would conserve judicial resources and promote efficiency. If the Calendar and Case

Management Committee decides to reassign these petitions, the presiding Merits Judge can

reexamine the merits of consolidation.



February 27, 2009                                                      /s/
                                                              Thomas F. Hogan
                                                         United States District Judge


                                                  4